Citation Nr: 1510736	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellar tendonitis.  

2.  Entitlement to an initial rating in excess of 30 percent for right knee chondromalacia with lateral meniscus tear, status post tibial fracture, with recurrent dislocation.  

3.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion for right knee osteoarthritis and chondromalacia with lateral meniscus tear, status post tibial fracture.

4.  Entitlement to an initial rating in excess of 10 percent for limitation of extension for right knee osteoarthritis and chondromalacia with lateral meniscus tear, status post tibial fracture.



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to May 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  These matters have been previously remanded by the Board in February 2012 and October 2013.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected left knee patellar tendonitis has been manifested by flexion greater than 30 degrees and full extension, with painful motion.  

2.  Throughout the period on appeal, the Veteran's service-connected right knee chondromalacia with lateral meniscus tear, status post tibial fracture, with recurrent dislocation has been manifested by recurrent dislocation requiring the use of a brace or crutch, which is comparable by analogy to the level of impairment of nonunion of the tibia and fibula with loose motion requiring brace.  

3.  Throughout the period on appeal, the Veteran's service-connected right knee osteoarthritis and chondromalacia with lateral meniscus tear, status post tibial fracture has been manifest by painful motion resulting in limitation of flexion of more than 30 degrees.  

4.  Throughout the period on appeal, the Veteran's service-connected right knee osteoarthritis and chondromalacia with lateral meniscus tear, status post tibial fracture has been manifested by limitation of extension of no more than 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee patellar tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code (DC) 5024, 5003 (2014).

2.  The criteria for a rating of 40 percent, and no higher, for right knee chondromalacia with lateral meniscus tear, status post tibial fracture, with recurrent dislocation, have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, DC 5262 (2014).  

3.  The criteria for a rating in excess of 10 percent for limitation of flexion due to right knee osteoarthritis and chondromalacia with lateral meniscus tear, status post tibial fracture, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, DC 5003, 5260 (2014).  

4.  The criteria for a rating in excess of 10 percent for limitation of extension due to right knee osteoarthritis and chondromalacia with lateral meniscus tear, status post tibial fracture, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, DC 5003, 5260 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations were conducted in September 2008, August 2009, February 2012, April 2013, and November 2013.  The record does not reflect that the examinations were inadequate for the purposes of determining an appropriate schedular rating for the Veteran's disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the medical record or took a medical history and conducted an examination of the Veteran.  The examination report provided the information necessary to evaluate his disabilities under the applicable rating criteria.  

The Board recognizes that the November 2013 examination indicated that the Veteran does experience flare-ups, but that the examiner was unable to express functional impairment due to flare-ups in additional limitation of motion without resorting to speculation.  However, as will be discussed further below, the record as a whole contains as accurate an approximation of the Veteran's knee flare-ups as is reasonably feasible for VA to obtain.  Additional remand for yet another examination would result in additional burden and delay without benefit flowing to the Veteran, and is thus unnecessary.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  Also, separate ratings may be assigned under Diagnostic Code (DC) 5260 and DC 5261, if compensable limitation of leg flexion and extension are demonstrated.  

Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under DC 5260 or 5261, a separate evaluation could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Degenerative arthritis is governed by DC 5003, and instructs that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5003.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted if flexion of the knee is limited to 60 degrees.  A 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted if extension of the knee is limited to 5 degrees.  A 10 percent rating is in order if extension of the knee is limited to 10 degrees.  A 20 percent rating is in order if extension is limited to 15 degrees.  A 30 percent rating is in order if extension is limited to 20 degrees.  A 40 percent rating is in in order if extension is limited to 30 degrees, and a 50 percent rating is warranted if extension is limited to 45 degrees.  

 Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Left Knee Patellar Tendonitis

The Veteran's left knee patellar tendonitis has been rated under DC 5024 as tenosynovitis.  The rating schedule indicates that diseases under DC 5013 through 5024 will be rated on limitation of motion of affected parts, as degenerative arthritis, except for gout.  38 C.F.R. § 4.71a.  As has been discussed above, degenerative arthritis is governed by DC 5003, and instructs that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  

The record contains measurement of the range of motion of the Veteran's left knee in VA examinations in August 2009, February 2012, April 2013, and November 2013.  The August 2009 examination recorded motion from 0 to 130 degrees, without any change after three repetitions.  The examination did not indicate whether motion of the left knee was painful.  The February 2012 examination indicated flexion of the left knee to 115 degrees with pain from 100 degrees, and full extension without objective indication of pain.  The limitation of motion was not changed after repetition.  The April 2013 indicated flexion of the left knee to 130 degrees with painful motion at 130 degrees, and full extension without objective indication of painful motion.  This range of motion did not change upon repetition.  The November 2013 examination revealed left knee flexion to 130 degrees with painful motion from 115 degrees, and full extension without objective evidence of painful motion.  After three repetitions, this flexion was decreased to 120 degrees, but extension did not change.  At no point do these results indicate that the Veteran's left knee meets the requirements for a rating in excess of 10 percent based on limitation of motion, even taking into consideration limitation of movement due to pain and repetitive use.  38 C.F.R. § 4.71a, DC 5260, 5261.  

The Veteran is not entitled to a rating in excess of 10 percent under any other DC concerning the knee and leg.  There is no indication of ankylosis of the knee, which would be rated under DC 5256, dislocation or removal of the semilunar cartilage, which would be rated under DC 5258, nor impairment of the tibia and fibula, which would be rated under DC 5262.  Although the Veteran has asserted instability of both legs, the VA examinations have consistently found that the Veteran's left knee is not unstable and does not suffer from recurrent patellar subluxation or dislocation, which would be rated under DC 5257.   

The Veteran has indicated flare-ups of both of his knees.  He reported them most recently in the November 2013 examination, where he stated that his flare-ups prevent him from driving, walking long distances, or remaining seated.  He said that he is unable to do chores, and at times needs to be absent from work.  However, the examiner wrote that she was unable to describe such limitation in degrees of additional limitation of motion because in order to provide such a response, the Veteran would need to be evaluated during the presence of a flare-up.  The examiner explained that providing data of functional loss related to a possible future event such as a flare-up would be mere speculation.  However, the record does contain four range of motion readings.  Of these, the November 2013 examination indicated that after repetition, the Veteran's left knee flexion decreased from 130 degrees to 120 degrees.  These findings are the closest approximation available of the sort of additional limitation that would be present after extensive use or during a flare-up, and it is far from the limitation to 30 degrees of flexion that would be required to obtain a rating in excess of 10 percent.  The Board also notes that the examination has not indicated that the flare-up described by the Veteran is related to the left knee, as opposed to the more severe right knee disability.  The Board finds that the record as a whole does not indicate that the Veteran's left knee merits a higher rating due to flare-ups.   

Therefore, the evidence of record does not support the assignment of a rating in excess of 10 percent for left knee patellar tendonitis.  

Instability of the Right Knee

The Veteran is currently rated at 30 percent for instability of the right knee.  This is the highest rating available under the rating schedule for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71, DC 5257.  

The record contains a June 2013 letter from the Veteran's treating physician explaining that the Veteran suffers from easy dislocation of the right knee with minimal force.  The physician wrote that the Veteran cannot stand for more than 15 minutes and needs to keep a brace on his leg and utilize crutches or a cane to walk.  A June 2010 letter from the Veteran's employer also noted that the Veteran needs to use crutches and a cane, which make it difficult for him to perform his job.  An August 2010 letter from the Veteran's wife indicates that some days the only way the Veteran can be on his feet is because of crutches or a cane.  A June 2013 statement from the Veteran indicated that he has been using a brace and a Canadian crutch since 2008.  These statements are bolstered by the August 2009 examination indicating the Veteran always uses a brace and two crutches, the February 2012 examination indicating regular use of a brace and crutch, the April 2013 examination indicating constant use of a brace and crutches, and the November 2013 examination indicating regular use of a crutch.  

The Board finds that the Veteran's need to use a brace and crutches to walk is most closely approximately by the application of DC 5262.  DC 5262 concerns impairment of the tibia and fibula.  Nonunion of the tibia and fibula with loose motion requiring a brace merits a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.  Although there is no indication of malunion of the Veteran's tibia and fibula, the Veteran's right knee disability results in recurrent dislocation requiring the use of a brace and crutches to walk.  Therefore, the instability of his right knee is best rated by analogy under DC 5262.  The Veteran's symptoms warrant a rating of 40 percent, which is the highest rating available under DC 5262.  A higher rating is not warranted as the other Diagnostic Codes pertaining to the knees are DC 5256, which relates to ankylosis of the knees and thus does not describe the Veteran's symptoms, and DC 5261, which relates to limitation of extension of the leg and is addressed later in this decision.   

Therefore, the evidence indicates that the Veteran's right knee instability merits a 40 percent rating by analogy, but no higher.    

Flexion and Extension of the Right Knee

The record contains numerous measurements of the range of motion of the Veteran's right knee from VA examinations, VA treatment records, and from his private physician.  The most severe of these was recorded during a February 2012 VA examination, which found right knee flexion ended at 40 degrees, with increased limitation to 35 degrees of flexion after repetition.  In order to warrant an evaluation of 20 percent due to limitation of flexion, one must demonstrate limitation of flexion to 30 degrees.  This level of limitation of flexion has not been established by the record.  

The most severe limitation of extension expressed in the record is 10 degrees, which is recorded in the August 2009 examination, the February 2012 examination, and private treatment records from September 2009 and May 2012.  In order to obtain a rating in excess of 10 percent for limitation of extension, the record must demonstrate limitation to 15 degrees.  At no point has the record indicated limitation to 15 degrees or higher.  

The Board recognizes that the November 2013 examination indicated that the Veteran does experience flare-ups, but that the examiner was unable to express functional impairment due to flare-ups in additional limitation of motion without resorting to speculation.  However, the record contains many range of motion readings for the Veteran, which include a certain fluctuation in range.  In contrast to the February 2012 findings, the April 2013 examination showed flexion of 120 degrees and full extension after repetitive motion.  The Veteran's VA treatment record indicates that in late January 2012, the Veteran sought treatment because of an exacerbation in his right knee condition after a co-worker hit his knee from behind, causing him to fall.  As this January 2012 notation indicates an exacerbation or flare-up of the Veteran's right knee disability, the more severe limitation demonstrated in the February 2012 examination is as close to a measurement during a flare-up of the Veteran's right knee as it is reasonably feasible for VA to obtain.  Considering the large number of range of motion readings of record and the proximity of the February 2014 examination the January 2014 report of a significant exacerbation, a remand to schedule yet another examination is unlikely to yield a more accurate reading of the Veteran's right knee disability during a flare-up.  

The record does not establish that the Veteran's flexion or extension of the right knee merits a rating in excess of 10 percent.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disabilities are so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular diagnostic code criteria are adequate.  The Veteran's knee pain is contemplated by the rating schedule under 38 C.F.R. § 4.59.  The Veteran's knee instability requiring him to use a brace and crutches to walk is contemplated by analogy under 38 C.F.R. § 4.71a, DC 5262.  As pain and instability requiring a brace and crutches are the root of the Veteran's functional limitation, the Veteran's disability symptoms are adequately contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran remains fully employed with accommodation.  Thus, the matter of entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.

There is no doubt to be resolved; the preponderance of the evidence is in favor of an evaluation of 40 percent but no higher for right knee chondromalacia with lateral meniscus tear, status post tibial fracture, with recurrent dislocation.  The preponderance of the evidence is against an evaluation in excess of 10 percent for left knee patellar tendonitis; an evaluation in excess of 10 percent for limitation of flexion due to right knee osteoarthritis and chondromalacia with lateral meniscus tear, status post tibial fracture; and an evaluation in excess of 10 percent for limitation of extension due to right knee osteoarthritis and chondromalacia with lateral meniscus tear, status post tibial fracture.  


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee patellar tendonitis is denied.  

Entitlement to an initial rating of 40 percent and no higher for right knee chondromalacia with lateral meniscus tear, status post tibial fracture, with recurrent dislocation is granted.  

Entitlement to an initial rating in excess of 10 percent for limitation of flexion for right knee osteoarthritis and chondromalacia with lateral meniscus tear, status post tibial fracture is denied.  

 Entitlement to an initial rating in excess of 10 percent for limitation of extension for right knee osteoarthritis and chondromalacia with lateral meniscus tear, status post tibial fracture is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


